Citation Nr: 1410621	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1976 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which did not reopen the claim for service connection for chrondromalacia of the left knee, on the basis that new and material evidence had not been submitted.  The claim was subsequently reopened in a February 2011 Board decision.  

Although the case currently remains under the jurisdiction of the St. Petersburg RO, the Board observes that a transfer of jurisdiction may be in order since the Veteran's current address is in the state of Missouri.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing is associated with the claims file.  The VLJ who presided over the hearing has since retired from the Board.  In a October 2013 letter sent to the Veteran's address in Florida, VA informed the Veteran that she had a right to another Board hearing.  The letter was returned as undeliverable.  In January 2014, another letter informing the Veteran of her right to another Board hearing was sent to a Missouri address on file in VBMS.  In correspondence received in February 2014, the Veteran indicated that she wished to appear for a new hearing before a VLJ via videoconference.  As videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing at the appropriate location.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the appropriate RO, in accordance with applicable procedures.  After the hearing is conducted, or in the event the Veteran withdraws her hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

